In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              ___________________

                               NO. 09-14-00070-CR
                              ___________________

                    STEPHEN DEMOND ODOM, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                       Trial Cause No. 13-16301
__________________________________________________________________

                          MEMORANDUM OPINION

      A jury found Stephen Demond Odom guilty of intentionally or knowingly

causing serious bodily injury to Jakyra Leatrice Henderson, a child. See Tex. Penal

Code Ann. § 22.04(a)(1) (West Supp. 2014). In his appeal, Odom argues (1) the

evidence is insufficient to sustain his conviction; (2) the trial court erred when it

allowed him to be cross-examined about his response to a request by police that he

undergo a polygraph; and (3) the prosecutor, in closing, engaged in improper


                                         1
argument. We conclude the trial court abused its discretion by allowing the

prosecutor to ask Odom whether he agreed to the request made by police that he

take a polygraph. We further conclude Odom was harmed by the error in admitting

the evidence about the requested polygraph. We reverse and remand the case for

retrial.

                                   Background

       Jakyra, a three-year-old child, died on the morning of January 15, 2012,

from complications resulting from injuries that she suffered to her abdomen. Dr.

Tommy Brown, the forensic pathologist who performed Jakyra’s autopsy, ruled

that Jakyra’s death was the result of a homicide. According to Dr. Brown, Jakyra’s

injuries were the result of blunt force trauma that she suffered to her abdomen,

resulting in injuries to her liver, mesentery, pancreas, duodenum, and stomach.

       Detective Mark Hogge, a police officer employed by the City of Beaumont,

investigated Jakyra’s death. During Odom’s trial, Detective Hogge testified that

during his investigation, Odom became a suspect because (1) Odom usually cared

for Jakyra while Jakyra’s mother, Keneste Lennette, was at work; (2) Jakyra was in

Odom’s care on the day before her death; (3) all of Jakyra’s family members,

except Odom, cooperated with the police during the investigation of Jakyra’s

death; and (4) the police believed that Jakyra died at approximately 4:30 a.m.,

                                         2
significantly earlier than the account Odom gave police when he explained how

she died.

      A few days after Jakyra died, Nancy Blitch, an investigator employed by the

Garth House, 1 interviewed J.W., Jakyra’s five-year-old brother. According to

Blitch, J.W. did not disclose any information to indicate that Odom had caused

Jakyra any injury. Blitch also testified that J.W. did not appear to be frightened of

anyone during the interview she conducted of him shortly after Jakyra died.

      After failing to discover any evidence connecting Odom to the injuries

Jakyra was found to have suffered, the police closed their investigation in Jakyra’s

case without making an arrest. On the anniversary of Jakyra’s death, a local

television station broadcast a request by Crime Stoppers for the public’s assistance

in solving Jakyra’s homicide. Khristella Joseph 2 responded to the broadcast.

Khristella reported to Crime Stoppers that, shortly after Jakyra died, J.W. told her

that he saw Odom “kick and punch [Jakyra] in the stomach to make her stop

crying.”
      1
       Garth House is a child advocacy center that allows children to state what
happened to them to a social worker while the stories are being recorded. Other
agencies can then view the recording to avoid repeated interviews about what
happened.
      2
        During the trial, Khristella testified that she knew Keneste Lennette,
Jakrya’s mother, because Keneste is her stepfather’s niece. Khristella also
explained that she knew J.W. and Jakyra.
                                         3
      Khristella testified during Odom’s trial.3 According to Khristella, J.W. also

told her that he was frightened of Odom. Khristella acknowledged that before

calling Crime Stoppers, she did not tell Keneste or Jakyra’s grandmother about

what J.W. said to her before Jakyra’s funeral. Khristella also acknowledged that

she had received a reward for the information she gave to Crime Stoppers. To

explain why she did not come forward earlier, Joseph stated that she did not know

about the results of Jakyra’s autopsy before she heard the television broadcast

indicating that the police needed assistance to solve Jakyra’s homicide.

      Acting on Khristella’s tip, the police arranged for J.W. to undergo a second

interview with Blitch. The second interview occurred in January 2013. According

to Blitch, in J.W.’s second interview, she asked J.W. what he came to Garth House

to talk about: J.W. responded, stating that his mother told him to tell her that Odom

had punched his sister in the stomach. During the trial, Blitch testified that it was

difficult to tell if J.W. had been coached before his second interview. Blitch stated

that during J.W.’s second interview, J.W. told her that he saw Odom strike Jakyra



      3
         Although tips to crime stoppers organizations are generally privileged,
reports to such organizations under some circumstances may become admissible.
See Tex. Gov’t Code Ann. § 414.008 (West 2012). The record does not reflect how
the parties discovered Khristella’s identity. Although Odom raised several
objections to Khristella’s testimony at trial, none of the objections were pursued in
Odom’s appeal.
                                         4
in the stomach. Blitch also testified that J.W. gave her a detailed description of the

incident when he saw Odom hit Jakyra in the stomach.

      In March 2013, the State indicted Odom for intentionally and knowingly

causing serious bodily injury to Jakyra by hitting her with his hand. The indictment

alleges that the incident occurred on or about November 20, 2011. In a second

count, the State alleged that on or about that same date, Odom recklessly caused

serious bodily injury to Jakyra by hitting her with his hand.

      A total of sixteen witnesses testified during the guilt-innocence phase of the

case, including Odom, who testified in his own defense.4 The only witness who

testified that Odom struck Jakyra was J.W. He was seven years old when Odom’s

trial occurred. Based largely on J.W.’s testimony, the jury convicted Odom for

knowingly or intentionally injuring Jakyra by hitting her with his hand. 5 Following

the punishment phase of the trial, the jury assessed a life sentence.




      4
        In the punishment phase of the case, the State called no witnesses, but
Odom and four other witnesses testified for Odom in the punishment phase of the
case. The witnesses who testified in the punishment phase of the case did not give
the jury information that indicated that Odom had caused Jakyra’s injuries, and
Odom continued to assert that he never struck Jakyra while she was in his care.
      5
        Based on the trial court’s instructions, the jury returned no findings on
count two of the indictment.
                                          5
                            Sufficiency of the Evidence

      In issue one, Odom argues that the evidence is insufficient to show that he

knowingly or intentionally caused Jakyra’s injury. According to Odom, the State’s

evidence showed only that he intended to engage in the conduct of striking Jakyra

with his hand, but he argues that the evidence fails to show that he knowingly or

intentionally caused Jakyra’s injury. In response, the State argues that the record

contains sufficient evidence to infer that Odom, when he hit Jakyra, intentionally

or knowingly caused Jakyra to suffer a serious injury.

      When reviewing the sufficiency of the evidence supporting a conviction, an

appellate court considers all of the evidence in the light most favorable to the

verdict to decide whether any rational trier of fact could have found the essential

elements of the offense beyond a reasonable doubt. See Jackson v. Virginia, 443
U.S. 307, 319 (1979); Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App.

2013). In reaching its verdict, a jury is entitled to view the circumstantial evidence

that is before it in a trial as being just as probative as the direct evidence that is

relevant to proving a defendant’s guilt. Temple, 390 S.W.3d at 359. Additionally,

in some cases, a defendant’s guilt may be established by circumstantial evidence

alone. Id.




                                          6
      In this case, Odom’s first issue challenges whether the evidence before the

jury was sufficient to show that he acted knowingly or intentionally in causing

Jakyra’s injury. A defendant’s intent may be inferred from circumstantial evidence

such as the acts, the words, and the conduct of the defendant. Guevara v. State, 152
S.W.3d 45, 50 (Tex. Crim. App. 2004). When a jury’s findings depend wholly on

circumstantial evidence, every fact need not point directly and independently to the

guilt of the defendant; it is enough if the conclusion is warranted by the combined

and cumulative force of all the incriminating circumstances. Id. at 49. In resolving

any conflicting inferences that may arise from the evidence in a case, the jury is the

sole judge of the credibility and weight to be attached to the testimony of the

witnesses. Jackson, 443 U.S. at 319. When the record supports conflicting

inferences, appeals courts are required to presume that the jury resolved such

conflicts in favor of the verdict, and they must defer to the jury’s resolution of the

conflicts that exist in the testimony. Temple, 390 S.W.3d at 360 (citing Jackson,
443 U.S. at 326).

      In Odom’s case, both direct and circumstantial evidence points to Odom as

the person who was responsible for causing the severe internal injuries that were

discovered during Jakyra’s autopsy. For example, in addition to J.W.’s testimony

about having seen Odom strike Jakyra in the stomach, there was medical testimony

                                          7
before the jury that someone with the strength of an adult would be required to

inflict the severity of the internal injuries that she suffered. Additionally, the

medical testimony showed that Jakyra had old internal injuries that were healing as

well as more recent internal injuries. Medical testimony indicated that the pattern

of new injuries superimposed on older injuries that were healing indicated that

Jakyra’s injuries were probably not the result of an accident. A pediatrician, called

as an expert witness by the State, concluded that Jakyra had been a victim of abuse.

The medical testimony also indicates that a significant amount of force would be

required to inflict the extent of the internal injuries Jakyra suffered.

      When Odom testified in the guilt phase of the case, he denied that he ever hit

Jakyra. However, as the sole judge of the credibility of the witnesses, the jury was

entitled to find that Odom’s denial was not credible. Jackson, 443 U.S. at 319. In

resolving the conflicting inferences from the evidence, the jury was entitled to

view Odom’s suggestion—that Jakyra’s stomach symptoms were caused by

drinking soured milk—as suspicious. In this case, the jury was entitled to conclude

that Jakyra’s injuries were caused by an adult, and to conclude that Odom was the

adult who caused the injuries to Jakyra’s stomach.

      The jury was also entitled to infer that Odom acted knowingly or

intentionally in causing Jakyra to suffer a serious injury. In criminal cases, the

                                            8
defendant’s state of mind is almost always proven through circumstantial evidence.

See Hernandez v. State, 819 S.W.2d 806, 810 (Tex. Crim. App. 1991); Lopez v.

State, 630 S.W.2d 936, 942 (Tex. Crim. App. 1982). Intent can be inferred from

the acts, words, and conduct of the accused. Patrick v. State, 906 S.W.2d 481, 487

(Tex. Crim. App. 1995). A person acts intentionally with respect to his conduct

when “it is his conscious objective or desire to engage in the conduct or cause the

result.” Tex. Penal Code Ann. § 6.03(a) (West 2011). A person acts knowingly

with respect to the result of his conduct “when he is aware that his conduct is

reasonably certain to cause the result.” Tex. Penal Code Ann. § 6.03(b) (West

2011). In determining an accused’s intent, the events that occurred before, during,

and after the offense are relevant to show that the accused acted knowingly or

intentionally when he caused the victim’s injury. See Pitonyak v. State, 253 S.W.3d
834, 844 (Tex. App.—Austin 2008, pet. ref’d).

      In this case, the jury was entitled to infer that Odom lied to Keneste about

the reason that Jakyra began to suffer symptoms on the day before she died, to

infer that Odom engaged in a course of conduct designed to conceal his role in

causing Jakyra’s injury after her serious injury became apparent to him, and to

infer that Odom lied about hitting Jakyra in the stomach. In our opinion, the

cumulative force of the direct and circumstantial evidence of his guilt was

                                        9
sufficient to allow the jury to conclude that Odom inflicted the injury intending to

cause a serious injury. Viewing the entirety of the direct and circumstantial

evidence in the light most favorable to the verdict, we conclude that a rational jury

could have found that Odom knowingly or intentionally caused the injury that

resulted from his conduct. See Winfrey v. State, 393 S.W.3d 763, 767 (Tex. 2013);

Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002). We overrule issue one.

                               Request for Polygraph

      In issue two, Odom complains that the trial court erred by allowing the

prosecutor to question him about being asked by the police to take a polygraph. In

response, the State contends that its cross-examination was properly allowed

because Odom opened the door to the questions about the polygraph when he

responded to a question from the prosecutor asking if he ever became

uncooperative in the investigation when he responded by testifying that he did

“everything [the police] asked [him] to do.” After Odom made that statement, the

trial court interrupted the proceedings, asked the attorneys to approach the bench,

and discussed with the attorneys whether Odom opened the door to being

questioned “in all fairness, to everything.” Given the context of the discussion, 6 the

      6
        The transcript of the trial reflects that several questions earlier, the
prosecutor asked Odom whether he “cooperated with them and did everything that
they asked of [him]?” Odom responded: “I did whatever they asked me to do.”
                                          10
trial court’s reference to “everything” clearly referenced the trial court’s earlier

discussion with the attorneys for the parties about whether it would allow

testimony about the polygraph to be placed before the jury. At that point, Odom’s

attorney advised the court that even if the trial court considered the testimony to

now be relevant, any evidence about the polygraph would be more prejudicial than

probative on the question of whether Odom had been cooperative with the police.

See Tex. R. Evid. 403. The trial court denied Odom’s objection, ruling that the

probative value of Odom’s testimony about the polygraph was “not substantially

outweighed by the danger of unfair prejudice.”

      After the trial court overruled Odom’s Rule 403 objection, the prosecutor

asked Odom the following questions:

      [Prosecutor:] Mr. Odom, you said you did everything that the police
      asked you to do. That’s not true, is it? It’s a yes or no question.

      [Odom:] Yes, ma’am.

      [Prosecutor:] Because they asked you to submit to a polygraph
      examination, didn’t they?

      [Odom:] Yes, ma’am.

      [Prosecutor:] And you refused to do that, didn’t you?

Odom’s attorney objected that the prosecutor was attempting to lead Odom to say
he did not give a polygraph. The prosecutor responded by arguing that Odom had
opened the door to being asked about the polygraph. At that point, the trial court
ruled that the testimony about the polygraph was “not coming in yet.”
                                        11
[Odom:] I didn’t refuse.

[Prosecutor:] You didn’t?

[Odom:] I did not refuse.

[Prosecutor:] Well, did you submit to one?

[Odom:] I didn’t submit to one because they supposedly had been
getting with my lawyer or over to my lawyer and setting up an
appointment with my lawyer. I was doing what my lawyer asked you
to do.

[Prosecutor:] Really? You told them you’d take a polygraph when you
left; but you never would come back and take one, would you?

[Odom:] I did tell them that I would take one.

[Prosecutor:] Yeah, you told them that?

[Odom:] Yeah, but after I talked --

[Prosecutor:] You didn’t show up to take it, did you?

[Odom:] They never told me a definite day to show up.

[Prosecutor:] Didn’t you make an appointment and you didn’t show
up and they kept trying to call you?

[Odom:] No, ma’am, I didn’t.

....

[Prosecutor:] The point is you never did show up and take one, did
you?

[Odom:] It was never a point in time to take one.
                                  12
      [Prosecutor:] So, that is no, right?

      [Odom:] No, ma’am.

      On appeal, Odom argues that the evidence about the polygraph was

inadmissible because his testimony about the circumstances under which he

refused the request proved to be more prejudicial than probative. Under Rule 403

of the Texas Rules of Evidence, a trial court is allowed to exclude relevant

evidence if the probative value of that evidence is substantially outweighed by a

danger of unfair prejudice, confusing the issues, misleading the jury, causing an

undue delay, or the danger of needlessly presenting cumulative evidence. Tex. R.

Evid. 403. If the trial court’s ruling is in the zone of reasonable disagreement, the

ruling will not be found to be erroneous on appeal. See Moses v. State, 105 S.W.3d
622, 627 (Tex. Crim. App. 2003). A trial court’s ruling on a Rule 403 objection is a

decision on which a trial court is afforded significant deference. Id.

      When a party objects that testimony should be excluded because it would be

more prejudicial than probative, the trial court is required to engage in a balancing

process. Montgomery v. State, 810 S.W.2d 372, 389-90 (Tex. Crim. App. 1991)

(op. on reh’g). Factors considered in a Rule 403 balancing test include: (1) how

compellingly the evidence will make a fact of consequence more or less probable;

(2) the potential the prejudicial evidence has to impress the jury “‘in some
                                             13
irrational but nevertheless indelible way[;]’” (3) the time it will take the proponent

of the evidence to develop it; and (4) the degree to which the proponent needs the

evidence to prove a fact of consequence; i.e., does other probative evidence before

the jury already establish the fact at issue, and is this fact related to one of the

issues in dispute. See Santellan v. State, 939 S.W.2d 155, 169 (Tex. Crim. App.

1997) (quoting Montgomery, 810 S.W.2d at 389-90). In Odom’s case, the unfair

danger posed by the admission of the evidence about the polygraph was that the

jury would view Odom’s response to the request that he take a polygraph as the

equivalent of a test result that indicated he struck Jakyra when that was the fact the

State needed to establish to prove its case.

      With respect to polygraphs, the Court of Criminal Appeals has consistently

ruled that because such tests are not sufficiently reliable, polygraph results are

inadmissible at trial. See Nesbit v. State, 227 S.W.3d 64, 66 n.4 (Tex. Crim. App.

2007); Tennard v. State, 802 S.W.2d 678, 683 (Tex. Crim. App. 1990); Castillo v.

State, 739 S.W.2d 280, 293 (Tex. Crim. App. 1987); Nethery v. State, 692 S.W.2d
686, 700 (Tex. Crim. App. 1985); Renesto v. State, 452 S.W.2d 498, 500 (Tex.

Crim. App. 1970); Placker v. State, 350 S.W.2d 546, 547 (Tex. Crim. App. 1961);

Davis v. State, 308 S.W.2d 880, 883 (Tex. Crim. App. 1957); Stockwell v. State,

301 S.W.2d 669, 671 (Tex. Crim. App. 1957); Peterson v. State, 247 S.W.2d 110,

                                          14
111 (1951). However, Odom did not take a polygraph, so the result is not the

matter that the State sought to place before the jury. Nevertheless, even when the

result of a polygraph is not disclosed, the Court of Criminal Appeals treats

questioning a witness about whether the witness took a polygraph as error. See

Reed v. State, 522 S.W.2d 466, 468-69 (Tex. Crim. App. 1975); Hannon v. State,

475 S.W.2d 800, 802-03 (Tex. Crim. App. 1972); Renesto, 452 S.W.2d at 500;

Washburn v. State, 318 S.W.2d 627, 637 (Tex. Crim. App. 1958). The hostility to

evidence about polygraphs appears to be based on the view by courts that juries

function better than polygraphs at producing reliable results, and the concern that

juries might use evidence about polygraphs, a test viewed by courts as unreliable,

as highly relevant and persuasive regarding a person’s credibility as related to the

defendant’s guilt. See Russell v. State, 798 S.W.2d 632, 635 (Tex. App.—Fort

Worth 1990, no pet.); Banda v. State, 727 S.W.2d 679, 682 (Tex. App.—Austin

1987, no pet.).

      In Odom’s case, the danger of the evidence about the polygraph concerns its

potential to indelibly impress the jury that Odom was guilty, when the purpose for

which the evidence was being offered was to impeach his statement that he fully

cooperated with police. In Odom’s trial, the State offered the evidence about the

polygraph to impeach Odom’s statement that he had done all that the police asked

                                        15
him to do. The Court of Criminal Appeals opinion in Nichols v. State, 378 S.W.2d
335 (Tex. Crim. App. 1964), is instructive regarding whether the admission of the

evidence about the polygraph in Odom’s case was error. In Nichols, the prosecutor

asked a prosecution witness to tell the jury, without disclosing the results, whether

she had submitted to a polygraph. Id. at 336. The witness indicated that she had

taken a polygraph. Id. In reversing the defendant’s conviction, the Court of

Criminal Appeals found the question harmful because the question implied that the

witness would have passed the polygraph even though the result was never

admitted. Id. In Nichols, the trial court instructed the jury that it could not consider

the evidence about the polygraph for any purpose, but even the trial court’s

instruction was insufficient to overcome the harm resulting from the prosecutor’s

question. Id. at 337-38. The Nichols Court stated: “We think it fair to observe that

the only reason that anyone would possibly take a lie detector test would be to

determine whether or not they were telling the truth.” Id. at 337; see also Russell,
798 S.W.2d at 635 (“Clearly, any reference to polygraph or lie detector tests is

improper even when the test result is not disclosed.”). In Odom’s case, the jury was

given no guidance about the limited purpose for which the evidence was offered,

and there was no evidence before the jury discussing the reliability (or

unreliability) of polygraphs.

                                          16
      In final argument in Odom’s case, the prosecutor suggested that Odom

refused the polygraph because the test result would have revealed that he was

guilty. In other words, like Nichols, the record shows that the true purpose of the

State’s offer was not limited to impeaching Odom’s statement. Instead, the

manifest purpose for the polygraph evidence was to imply the result, that Odom

would have failed the test had it been taken. The danger of unfair prejudice

regarding evidence about polygraphs is particularly acute when the evidence

before the jury contains no testimony about the accuracy (or inaccuracy) of

polygraphs. While the State did not spend a significant amount of time at trial

developing the evidence, the potential the evidence has to impress juries in an

irrational and indelible manner in Odom’s case was very high given the fact that he

chose to testify during the guilt phase of his trial. In Odom’s case, the danger of

admitting the evidence includes the risk that the jury would rely largely if not

entirely on Odom’s refusal to take the test when evaluating the credibility of his

testimony.

      The trial court was also required to weigh the degree to which the State

needed the evidence to contradict Odom’s testimony that he had been fully

cooperative with the police. On this record, testimony indicating that Odom had

not been fully cooperative with the investigation by the police was cumulative of

                                        17
other testimony about that fact that was already before the jury when Odom

testified. Before Odom testified, Keneste and Detective Hogge had testified that

Odom became uncooperative as the investigation into Jakyra’s death developed.

The record does not show that the State had a significant need of the evidence

about the polygraph to establish that Odom had not fully cooperated with the

investigation conducted by the police into Jakyra’s death. Although the State did

not spend a great deal of time developing the evidence about the polygraph, we

agree with Odom that the testimony was significantly more prejudicial than it was

probative. We conclude the trial court abused its discretion by allowing the

prosecutor to question Odom about the request by police that he take a polygraph.

Cf. Martinez v. State, 728 S.W.2d 360, 362 (Tex. Crim. App. 1987) (allowing

impeachment when a defendant leaves a false impression as to his criminal record

where he “voluntarily testifies as to his prior criminal record without any

prompting or maneuvering on the part of the State[]”); Nethery, 692 S.W.2d at 700

(holding that the results of a polygraph test are not admissible at trial for any

purpose, whether offered on behalf of the State or the defendant); Bates v. State,

587 S.W.2d 121, 133 (Tex. Crim. App. 1979) (explaining that when a witness is

cross-examined on a collateral matter, a matter on which the cross-examining party

would not be allowed to prove if the testimony were to be offered as a part of its

                                       18
case in chief, “the cross-examining party cannot then contradict the witness”);

Mauldin v. State, 308 S.W.2d 36, 38 (Tex. Crim. App. 1957) (explaining that

impeachment not allowed where the cross-examination concerns an immaterial

matter).

      Given our conclusion that the testimony about the polygraph should not have

been admitted, we must determine whether the error was harmless. Tex. R. App. P.

44.2(b) (requiring the court, on appeal, to disregard errors, defects, irregularities, or

variances that do not affect substantial rights). An error in admitting evidence is

generally reviewed as non-constitutional error, so the error must be disregarded

(and the case affirmed) unless the error “‘has a substantial and injurious effect or

influence in determining the jury’s verdict.’” Russell v. State, 155 S.W.3d 176, 179

(Tex. Crim. App. 2005) (quoting Simpson v. State, 119 S.W.3d 262, 266 (Tex.

Crim. App. 2003)). We will not overturn a verdict in a case of non-constitutional

error where the record as a whole shows that “the error did not influence the jury,

or influenced the jury only slightly.” Schutz v. State, 63 S.W.3d 442, 444 (Tex.

Crim. App. 2001) (citing Morales v. State, 32 S.W.3d 862, 867 (Tex. Crim. App.

2000)). “In considering the potential to harm, the focus is not on whether the

outcome of the trial was proper despite the error, but whether the error had a

substantial or injurious effect or influence on the jury’s verdict.” Barshaw v. State,

                                           19
342 S.W.3d 91, 93-94 (Tex. Crim. App. 2011). An appellate court must, however,

reverse a trial court’s decision to admit evidence if the evidence should not have

been admitted and if, after reviewing the record as a whole, the court has “grave

doubt that the result of the trial was free from the substantial effect of the error.”

Id. at 94.

       With the exception of the testimony of J.W., the State’s evidence against

Odom was largely circumstantial. Some of the circumstantial evidence the jury

likely utilized to reach its conclusion that Odom was guilty, beyond reasonable

doubt, included:

             • The evidence showing that Odom was one of Jakyra’s primary

               caregivers and that he was the only caregiver who was uncooperative

               with the investigation by the police;

             • The medical evidence showing that Jakyra died around 4:30 a.m.,

               over an hour before Odom took Jakyra to the nursing home with

               Keneste;

             • The medical evidence showing that Jakyra’s new injury probably

               occurred within forty-eight hours of her death, and that Jakyra was in

               Odom’s care during portions of that period;



                                           20
         • The evidence that J.W. told his grandmother and Khristella that he

            saw Odom strike his sister before Jakyra’s funeral;

         • The evidence showing that Odom appeared surprised when he woke

            up at the nursing home around 7:00 a.m., claiming he discovered at

            that time that Jakyra was not breathing, given medical evidence

            showing that Jakyra probably died around 4:30 a.m.;

         • Medical evidence showing that Jakyra was exhibiting signs of rigor

            mortis when initially treated by the paramedic at the nursing home.

      Much of the conflicting evidence the jury could have chosen to believe was

dependent on the jury’s assessment of Odom’s credibility. For instance, Odom was

not the only adult around Jakyra in the forty-eight hour period before she died, so

he is not the only adult who could have caused the injuries. Odom’s testimony

about when he discovered Jakyra’s death also depended on the jury evaluation of

his credibility. The medical evidence that Jakyra died at approximately 4:30 a.m.

was based on a statement made by the doctor who pronounced Jakyra’s death, but

that doctor did not testify during Odom’s trial, and the record contains nothing to

explain how approximate that doctor’s estimate was regarding the hour of Jakyra’s

death. While Dr. Brown testified that he agreed with the hospital doctor’s estimate

regarding Jakyra’s time of death, he acknowledged that Jakyra might have still

                                        21
been alive around 6:20 a.m. 7 Moreover, the record is not clear about when Odom

first arrived at the nursing home, but Keneste testified that her normal shift started

at 6:00 a.m. In other words, without the evidence about the polygraph, we harbor

doubts about whether the jury would have viewed the evidence placing the death at

4:30 as likely, given other evidence in the record from those at the nursing home,

including J.W., indicating that Jakyra was still alive when she was there. Odom’s

refusal to take a polygraph, in our view, significantly influenced the manner the

jury went about its job of evaluating Odom’s credibility.

      Given J.W.’s inconsistent account about Odom’s role in causing Jakyra’s

injury, we harbor grave doubt about whether the testimony regarding the polygraph

had no influence or but slight influence in making the jury more likely to accept

J.W.’s trial testimony that he saw Odom strike Jakyra in the stomach. In our view,

given the evidence that Odom refused the polygraph, the jury was much more

likely to accept J.W.’s testimony without seriously questioning why he failed to

give this information during his first interview about the circumstances of Jakyra’s

death. In summary, given the quality of the direct and circumstantial evidence as a

      7
         When asked how long Jakyra had been dead before being pronounced dead
at 7:20 a.m. in the emergency room, Dr. Brown testified “I can’t be exact about
it[,]” and he indicated that he would put the actual death at “about that time.” Dr.
Noble, the State’s expert, did not express an opinion regarding the hour that he felt
Jakyra likely died.
                                         22
whole, we have grave doubts about whether that testimony about the polygraph

had no significant influence on the jury’s view of the evidence admitted at trial

relevant to Odom’s guilt. Under the circumstances, we conclude that the evidence

about the polygraph diminished the jury’s role in assessing the credibility of the

direct and circumstantial evidence relevant to Odom’s guilt. See United States v.

Scheffer, 523 U.S. 303, 313 (1998) (“By its very nature, polygraph evidence may

diminish the jury’s role in making credibility determinations.”).

      Considering the evidence as a whole, we conclude the evidence about the

request by police for a polygraph played a substantial and injurious role that

influenced the jury’s verdict. See Russell, 155 S.W.3d at 179. The harmful impact

of the inadmissible testimony was driven home by the prosecutor, when in closing

she argued that Odom refused to take a polygraph because he was guilty. See

Scheffer, 523 U.S. at 312-13 (noting that polygraph evidence threatens “the [jury’s]

core function of making credibility determinations in criminal trials”). Given the

indelible impression the evidence made on this jury after considering the record as

a whole, the lack of consensus on the reliability of polygraphs generally, the

manner the State used the evidence in final argument, and the jurisprudence from

the Court of Criminal Appeals indicating that such tests are not admissible for any

purpose, we hold that the trial court’s error in admitting the testimony about the

                                         23
request for the polygraph was harmful. See Ross v. State, 133 S.W.3d 618, 626

(Tex. Crim. App. 2004) (noting the lack of consensus on the reliability of

polygraph tests); Tennard, 802 S.W.2d at 683 (noting that “[t]he existence and

results of a polygraph examination are inadmissible for all purposes”). Because the

admission of the testimony was harmful, we sustain issue two and hold that Odom

is entitled to a new trial. See Barshaw, 342 S.W.3d at 94.

                                    Conclusion

      Because issue two is dispositive, we need not address issue three. See Tex.

R. App. P. 47.1. Accordingly, we reverse the trial court’s judgment, we grant

Odom’s request for a new trial, and we remand the cause to the trial court for

further proceedings consistent with this opinion.

      REVERSED AND REMANDED.



                                              ___________________________
                                                     HOLLIS HORTON
                                                          Justice


Submitted on November 4, 2014
Opinion Delivered November 18, 2015
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.


                                         24